DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 4/202022, Applicant, on 7/19/2022, amended Claims 1, 8, and 22, cancelled Claims 2-3, 9-10, and 23-24, and added Claim 29.  Claims 1, 4-8, 11-14, 22, and 26-29 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding Claims Objections – The objections have been removed in light of Applicant’s arguments and amendment.
Arguments regarding 35 USC §101 Alice – Applicant asserts that the independent claims do not recite any judicial exceptions enumerated in the 2019 by stating that requiring user interaction by the system cannot be performed in the human mind. Applicant further states that Claim 1 is not analogous to any example or grouping of a “Certain Method of Organizing Human Activity”. Examiner disagrees as there are two of the enumerated exceptions which have been stated in the updated rejection below, that of a “Mental Process” (i.e. observations, evaluations, and judgments) and “Certain Methods of Organizing Human Activity” (i.e. managing human behavior). Coordinating candidates to their destination is clearly a management of human behavior. The fact that the system uses processors, a user interface, medium, etc. does not change the fact that there are two abstract ideas present. The claims merely utilize current technologies, such as a user interface to take input and a processor, to perform the abstract limitations of the claims.
Applicant asserts that the claims have been integrated into a practical application of predicting destination by reciting the claim limitations such as “in response to a reception of a user interaction transmitted form a requester terminal associated with the service requester, wherein the user interaction is between the service requester and the requester terminal” and highlighting the other amended limitations. Examiner disagrees as again this is utilization of current technologies to perform the abstract limitations of the claims, there is no improvement to any of the additional elements, a technology, or any technological process, and this is “Applying It” similar to that of Alice. Any purported inventive concept is held within the abstraction, and the use of a user interface and requester terminals does not create a practical application. There is no inventive concept. This is not a meaningful limitation but rather a utilization of current technologies.
Applicant asserts there is an improvement by reciting other cases, and then reciting the amended limitations, stating that the system improves the functioning of the processor of the system for predicting a destination by increasing the accuracy and enhancing efficiency. Examiner disagrees as the processor is not improved, nor is any other technology, or technological process, and this is merely a utilization of the aforementioned processor to perform the abstract limitations of the claims. Using a computer does not make a claim eligible under 101, and this is “Applying It” similar to that of Alice.
Arguments regarding 35 USC §103 – The rejection is hereby removed in light of Applicant’s arguments and amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 22-24, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to determine that a service requester intends to request a service from a first location at a first time point in response to a reception of a user interaction (Analyzing Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling of Service; a Certain Method of Organizing Human Activity); obtain a plurality of historical orders requested by the service requester in a first time period prior to the first time point in response to the determination (Collecting Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling of Service; a Certain Method of Organizing Human Activity); determine one or more candidate destinations based on the plurality of historical orders  (Analyzing Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling of Service; a Certain Method of Organizing Human Activity); for each of the one or more candidate destinations, select, from the plurality of historical orders, at least one historical order associated with the each of the one or more candidate destinations based on the first time point, wherein a destination of the selected at least one historical order matches the each of the one or more candidate destinations, and a departure time associated with the selected at least one historical order is within a second time period that includes the first time point (Analyzing Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling of Service; a Certain Method of Organizing Human Activity); and determine, using non-parametric statistics, a probability associated with the each of the one or more candidate destinations based on a number of the selected at least one historical order and a number of historical orders associated with the each of the one or more candidate destinations, wherein the probability indicates a likelihood that the service requester intends to travel to the each of the one or more candidate destinations at the first time point (Analyzing Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling of Service; a Certain Method of Organizing Human Activity); determine, from the one or more candidate destinations, a destination to be recommended to the service requester based on the one or more probabilities associated with the one or more candidate destinations, respectively, wherein the destination to be recommended to the service requester matches the service requester’s intent destination (Analyzing Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling of Service; a Certain Method of Organizing Human Activity); and transmit the destination to the requester associated with the service requester causing the destination to be displayed to the user of the requester terminal (Transmitting the Analyzed Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling of Service; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior but for the recitation of generic computer components.  That is, other than reciting a system, one or more storage devices, a requester terminal associated with the service requester, user interface of the requester terminal, and one or more processors, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior.  For example, determining that a service requester intends to request a service from a first location at a first time point encompasses an air conditioning company knowing that a customer will need service 6 months from now to refill the freon, an observation and evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Scheduling, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, processors, terminal, user interface, and storage device/medium are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0038] FIG. 2 is a schematic diagram illustrating exemplary hardware and/or software components of a computing device on which the processing engine 112 may be implemented according to some embodiments of the present disclosure. As illustrated in FIG. 2, the computing device 200 may include a processor 210, a storage 220, an input/output (1/O) 230, and a communication port 240.”

and

“[0033] In some embodiments, the requester terminal 130 may include a mobile device 130-1, a tablet computer 130-2, a laptop computer 130-3, a built-in device in a motor12 vehicle 130-4, or the like, or any combination thereof. In some embodiments, the mobile device 130-1 may include a smart home device, a wearable device, a smart mobile device, a virtual reality device, an augmented reality device, or the like, or any combination thereof. In some embodiments, the smart home device may include a smart lighting device, a control device of an intelligent electrical apparatus, a smart monitoring device, a smart television, a smart video camera, an interphone, or the like, or combination thereof. In some embodiments, the wearable device may include a smart bracelet, a smart footgear, a smart glass, a smart helmet, a smart watch, a smart clothing, a smart backpack, a smart accessory, or the like, or any combination thereof. In some embodiments, the smart mobile device may include a smartphone, a personal digital assistance (PDA), a gaming device, a navigation device, a point of sale (POS) device, or the like, or any combination. ”

	Which states that any desktop computer, laptop, smart phone, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, storage device/medium, terminal, user interface, etc., nor the receiving  and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 8 and 22 contain the identified abstract ideas with the additional elements of a medium which is highly generalized when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 4-7, 11-14, and 26-29 contain the identified abstract ideas, further narrowing them, with additional elements such as a requester terminal, which is highly generic as considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1, 4-8, 11-14, 22, and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180338298 A1
Pan; Pan et al.
PREDICTIVE LOCATION SELECTION TRANSPORTATION OPTIMIZATION SYSTEM
US 20180268324 A1
ZHANG; Lingyu et al.
SYSTEMS AND METHODS FOR PROVIDING INFORMATION FOR ON-DEMAND SERVICES
US 20180017405 A1
Chen; Ye et al.
METHODS AND SYSTEMS FOR PROVIDING INFORMATION FOR AN ON-DEMAND SERVICE
US 20210337047 A1
Cheng; Gang et al.
DYNAMIC SCHEDULING SYSTEM FOR PLANNED SERVICE REQUESTS
US 20200211299 A1
LI; Bingye
SYSTEMS AND METHODS FOR TRANSPORTATION SERVICE SAFETY ASSESSMENT
US 20200025581 A1
Ramasamy; Dineshkumar Karuppanna Gounder et al.
INDOOR/OUTDOOR TRANSITION POINTS BASED ON SATELLITE SIGNAL STRENGTH
US 20190340315 A1
QIN; Zhiwei et al.
METHOD AND DEVICE FOR PROVIDING VEHICLE NAVIGATION SIMULATION ENVIRONMENT
US 20190339087 A1
JINDAL; Ishan et al.
DEEP REINFORCEMENT LEARNING FOR OPTIMIZING CARPOOLING POLICIES
US 20190325757 A1
Goel; Nikhil et al.
DETERMINING VTOL DEPARTURE TIME IN AN AVIATION TRANSPORT NETWORK FOR EFFICIENT RESOURCE MANAGEMENT
US 20180374032 A1
Pan; Pan et al.
MATCH-BASED ROUTE NAVIGATION SYSTEM
US 20180315319 A1
Spector; Sean Edward et al.
SYSTEMS AND METHODS FOR AUTOMATED REAL-TIME AND ADVISORY ROUTING WITHIN A FLEET OF GEOGRAPHICALLY DISTRIBUTED DRIVERS
US 20180180426 A1
Pan; Bin et al.
METHOD AND SYSTEM FOR SHARED TRANSPORT
US 20150134244 A1
Hershey; John R. et al.
Method for Predicting Travel Destinations Based on Historical Data
US 9200918 B2
Chelotti; Brandon Anthony et al.
Intelligent destination recommendations based on historical data
US 8775080 B2
Mizuno; Nobuhiro et al.
Destination estimating apparatus, navigation system including the destination estimating apparatus, destination estimating method, and destination estimating program
US 8768616 B2
Kristinsson; Johannes Geir et al.
Adaptive method for trip prediction
US 8392116 B2
Lehmann; Jens et al.
Navigation device and method for predicting the destination of a trip
US 11094028 B2
Ke; Jintao et al.
System and method for determining passenger-seeking ride-sourcing vehicle navigation
US 11017327 B2
Zhang; Lingyu et al.
Systems and methods for providing information for on-demand services
US 20220113159 A1
HOU; Tingbo et al.
SYSTEMS AND METHODS FOR GENERATING, UPDATING AND ENHANCING LARGE-SCALE HIGH-PRECISION 3D ROAD MAPS AND MULTI-LEVEL ROAD GRAPHS


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/17/2022